This is a claim for $101.88 for services rendered hy claimant to the State Immigrants Commission at the latter’s request during.the period from October 1, 1920, to June 30, 1921; the services consisting of 815 reports and notifications at 12l/2 cents each, regarding persons in whom the Immigrants Commission was interested. The Attorney General in behalf of the defendant, conies and consents to an award of $101.88 without interest. lYe. therefore, award the claimant the sum of $101.88 without interest.